PRATT, J.
I entertain no doubt of the propriety of the action of the learned trial judge in overruling this demurrer. The case of Moore v. Francis, 121 N. Y. 199, 23 N. E. 1127, so much relied on by appellant, is an authority against it. We think the complaint states a plain cause of action for libel. We fail to find in the opinion in that case the words apparently quoted in defendant’s points. Judgment affirmed, with costs, with leave to defendant to answer within 20 days, on payment of costs. All concur.